                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
SHAWN T. MCCLINTON,                               )
                                                  )
               Plaintiff,                         )
                                                  )
                                                             Civil Action No.
               v.                                 )
                                                             19-11233-FDS
                                                  )
AMERICAN FOOD BASKET CO., et al.,                 )
                                                  )
               Defendants.                        )
                                                  )

                                             ORDER

SAYLOR, J.

       Pro se litigant Shawn T. McClinton has filed a complaint in which he alleges that he was

kidnapped and assaulted by the manager and employees of American Food Basket Co. in

Dorchester, Massachusetts, on December 21, 2017.

       This court lacks subject-matter jurisdiction over this action. Federal courts have limited

jurisdiction, and they may only adjudicate certain types of cases. In general, federal courts may

exercise jurisdiction over civil actions arising under federal laws, see 28 U.S.C. § 1331, and over

actions in which the parties are of citizens of different states and the amount in controversy

exceeds $75,000, see 28 U.S.C. § 1332.

       The complaint indicates that plaintiff is invoking the court’s federal-question jurisdiction

under § 1331. See Compl. at 3. However, the complaint does not identify the federal right at

issue, and it is not possible to discern any claim arising under federal laws from the allegations.

Among other things, the complaint does not suggest that the defendants were acting as agents or

at direction of the government when it kidnapped and assaulted him, and thus his claim does not

appear to implicate the United States Constitution.
       Claims against private actors for false imprisonment and assault are state-law claims. A

federal court may exercise original jurisdiction over such claims under § 1332 only if all the

defendants reside in states other than the state in which McClinton resides. Here, it appears that

McClinton and at least one other defendant reside in Massachusetts.

       Under the Federal Rules of Civil Procedure, “[i]f the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

Accordingly, for the reasons stated above, the Court orders that this action be DISMISSED for

lack of subject-matter jurisdiction.

So Ordered.

                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
                                                     United States District Judge

Dated: June 6, 2019




                                                 2
